DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Amendments and Remarks filed 11/8/21 in response to the Office Action of 6/8/21 are acknowledged and have been entered.
	Claims 1-4 and 6 are pending.
	Claim 1 has been amended by Applicant.
	Claims 1-4 and 6 are currently under examination.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	The following Office Action contains NEW GROUNDS of rejections.

Rejections Withdrawn
	All previous rejections are withdrawn.

New Rejections
Claim Rejections - 35 USC § 101
Claims 1-4 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception(s) (i.e., a law of nature, a natural phenomenon, and/or an abstract idea) without significantly more. As stated in the 2019 PEG, abstract ideas include mathematical concepts (including mathematical relationships, formulas, equations, and calculations), mental 
Claims 1-4 and 6 are directed to abstract ideas and natural phenomenon because the claims recite abstract ideas and natural phenomenon (“Step 2A prong one”) and the judicial exception(s) is/are not integrated into a practical application (“Step 2A prong two”). The “natural phenomenon” is: the presence or expression levels of naturally occurring targets indicate a prostate cancer is SPINK1+, HPGD+, MME+, and GPR116+. The “abstract ideas” are the “subtyping” (mental process), “subgrouping” (mental process), and “having obtained” (organizing human activity) steps.  It is noted claim 1 recites a treatment step; however, the treatment step does not require any particular treatment, can be just any known prostate cancer treatment, and is equivalent to an “apply it” step (see MPEP 2103.04(d)(2)). Therefore, the treatment step of claim 1 does not integrate the judicial exception(s) into a practical application. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception(s). A claim that focuses on judicial exception(s) can be shown to recite something “significantly more” than the judicial exception(s) by reciting a meaningful limitation beyond the judicial exceptions. However, in the instant case, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (when considered both individually and as an ordered combination) are limited to well-understood, routine and conventional limitations of (1) optionally obtaining an expression level of one or more recited genes in a biological sample from a prostate cancer subject and (2) administering chemotherapy, radiation therapy, the interim Guidance). 
Obtaining an expression level of one or more recited genes in a biological sample from a prostate cancer subject is conventional and routine in the art, as commercially available Affymetrix Gene Chip exon 1.0ST microarray, which detects expression levels of recited genes, has been demonstrated by the prior art to detect expression levels of genes in biological samples from a prostate cancer subject (see the prior art of Jhavar et al (BJUI, 2008, 103: 1256-1269)). Further, the prior art of Vainio (“High-Throughput Screening for Novel Prostate Cancer Drug Targets”, 2011, University of Turku, Turku, Finland) teaches recited HPGD and SPINK1 are expressed in prostate cancer tissues (pages 25 and 45, in particular). Vainio further teaches HPGD inhibition as a possible prostate cancer therapy (page 45, in particular). The prior art of Ateeq et al (Sci Trans Med, 2011, 3(72): 18 pages) teaches inhibiting SPINK1 with anti-SPINK1 monoclonal antibodies reduces proliferation, invasion, and tumor growth (Abstract, in particular). Further, the prior art of Iljin et al (Cancer Research, 2006, 66(21): 10242-10426) teaches recited GPR116 is expressed by prostate cancer tissues (Figure 3, in particular). Iljin et al further teaches HDAC inhibitors and androgen-depravation as known prostate cancer therapies (page 10246, in particular). Further, the prior art of Altintas et al (PLOS ONE, 2013, 8(6): 1-11) teaches recited MME is expressed by prostate cancer tissues (Figure S2, in particular). Further, the prior art of Droz et al (Lancet Oncol, 2014, 15: e404-e414) is a review 
Here, the claims do not contain any significant additional elements or steps beyond the observation of judicial exception(s) present when performing routine and conventional methods. Further, the broad instant claims, encompassing methods of administering known prostate cancer therapies to patients with expression levels of genes that have not been demonstrated to correlate with efficacy of said therapies, do not relate the judicial exception(s) in a significant way and appear to be a drafting effort designed to monopolize laws of nature in a manner that is antithetical to patent laws. Further, the active method steps are conventional and routine in the art for the reasons stated above and the claims do not amount to significantly more than the judicial exception(s). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (common methods of detecting expression) are routinely performed in the art to obtain data regarding expression and treat subjects. In regards to “subtyping” and “subgrouping", it is further noted that merely presenting results of a process otherwise unpatentable under 35 U.S.C. 101 is insufficient to establish eligibility under the statute. See FairWarning IP, LLC v. Iatric Sys., Inc., No. 2015-1985, 2016 WL 5899185, at *3 (Fed. Cir. Oct. 11, 2016) (claim unpatentable under 35 U.S.C. 101 despite recitation of the step: “providing notification if [an] event has occurred”). Moreover, “[w]hile preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility…." Ariosa Diagnostics, Inc., v. Sequenom, Inc., 788 F.3d 1371, 1379 (Fed. Cir. 2015), cert. denied, No. 15-1182, 2016 WL 1117246 (U.S. June 27, 2016). Further, “Groundbreaking, Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2117 (2013). The claims do not recite something “significantly more” than the judicial exception(s); rather, the claims “simply inform” the natural phenomenon to one performing routine active method steps and do not amount to significantly more than the judicial exception(s). See the 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618) (“the interim Guidance”). It is further noted the interim Guidance is consistent with the Federal Circuit’s panel decision in Sequenom (see the July 14, 2016 memorandum: Recent Subject Matter Eligibility Rulings (Rapid Litigation Management v. CellzDirect and Sequenom v. Ariosa)).

Conclusion


	
	
	
	
	
	
	
	
	
	
	
	
	
	


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN E AEDER/Primary Examiner, Art Unit 1642